Title: Pennsylvania Assembly Committee: Report on the Governor’s Instructions, 23 September 1756
From: Pennsylvania Assembly Committee
To: 


Though the chief executive officer in colonial Pennsylvania was commonly called governor and is so designated in these volumes, he was in fact a deputy of the Proprietors in England who were themselves legally the governors of the province. He was obliged by law and by personal bond (£5000 in Denny’s case) to obey detailed instructions from the Proprietors which up to now had been regarded as private documents not subject to public scrutiny in spite of their obvious bearing on legislation in the province. Their “secret” character had been an irritant to the Assembly. Denny and his superiors apparently hoped that letting them be known to that suspicious body would increase the obligation to obey. Hence, when the Assembly asked to see Denny’s instructions on money bills, Aug. 31, 1756, he complied immediately. The Assembly, of course, did not seek to know in order to obey; they sought ammunition for their campaign to restrain or abolish proprietary control of the province. After two weeks of discussion BF and others were appointed “to consider the said Instructions, and report their Opinion thereon to the House.” The report printed here, brought in on September 23, was approved unanimously the next day, followed by a resolve that “it is the Opinion of this House, that it is highly necessary a Remonstrance be drawn up, and sent Home to England, setting forth the true State of Pennsylvania, and representing the pernicious Consequences to the British Interest, and to the Inhabitants of this Province, if we are, contrary to our Charters and Laws, to be governed by Proprietary Instructions. And as this House have not sufficient Time to go through a Matter of such Importance, it is therefore earnestly recommended to the next succeeding Assembly.”
 

  [September 23, 1756]
  In Obedience to the Order of the House, we have considered the Proprietaries Eleventh, Twelfth, and Twenty-first Instructions, relating to Money Bills, and now offer such Remarks thereon as occur to us.

The Preamble to the Eleventh Instruction sets forth, “That the Interest Money arising from the Loan of Bills of Credit in this Province, was intended by the Proprietaries, and the House of Representatives, to be applied for the Publick Service of the Province, and of the Inhabitants thereof, and should therefore, under the Direction of the same Power that raises it, be most carefully applied to those Purposes, as a greater Security to the People against Misapplications, than if it was intrusted only to one Branch of the Legislature; and such was the ancient Practice in their said Province.” That the Interest Money was intended to be applied for the Publick Service of the Province, and of the Inhabitants thereof, is undoubtedly right; but that it was ever the “Practice,” or that there was ever even a single Instance of the Proprietaries or their Deputies having a Vote in the Application of the Interest Money, we must absolutely deny. Their Consent to the Disposition is not required in any of our Loan Acts from the Beginning to this Day, the constant Tenor of those Laws being, that the “Interest Money shall be disposed of as the Assembly of this Province shall from Time to Time order and direct.” Their Consent was never asked, unless in the Acceptance of Presents made them out of that Interest, which could not be forced on them without their Consent; and that Kind of Application they have indeed been graciously pleased to consent to from Time to Time, to the Amount of above Thirty Thousand Pounds given to themselves out of that Fund and the Excise. If this was a “Misapplication,” and we know of no other, the Power they contend for would not have prevented it; for ’tis scarce probable they should ever disapprove or refuse to sign Acts, Votes or Resolves, which they thought so just and reasonable.
And indeed, had these Presents been always as regular as the Seasons, and never intermitted, be the Conduct of the Governor ever so inconsistent with the Publick Good, your Committee have Reason to believe, this new Instruction had never been formed or thought of. But since the Representatives of the People have dared to signify their Disapprobation of a Governor’s Measures, by withholding those Tokens of their Esteem, Affection and Gratitude, which were constantly given when they found themselves well governed; this Instruction is thought necessary to be inforced. Not “for the greater Security of the People against Misapplication;” for they never complained of any; but to compel your Continuance of those Presents; to compel an Addition to them, for they are thought too small; and to compel the Payment of what they are pleased to call the Arrears of such Presents to any Governors from whom they have at any time been withheld. For if the People’s Money cannot be disposed of for their own Benefit, without the Proprietary or his Deputy’s Consent, the Passage of the Bill, or the Approbation of the Resolve, must be “facilitated,” as the Proprietaries were pleased to tell us on a former Occasion, “by a Regard to their Interest,” that is, by putting at the same Time into their private Pockets whatever Share of the Publick Money they shall be pleased to insist on, under the specious Name of Salary or Support; tho’ by the Quit-rents, and even by their other Fees and Perquisites, established by Law or taken by Custom, they have already a Support much more than sufficient.
The Money arising by the Interest of the Bills of Credit, as well as that arising by the Excise, is paid wholly by the People. To dispose of their own Money, by themselves or their Representatives, is, in our Opinion, a natural Right, inherent in every Man, or Body of Men, antecedent to all Laws. The Proprietaries pay no Part of this Money, and therefore can have no Right to a Share in the Power of disposing of it. They might as reasonably claim a Right to a Negative in the Disposition of every Man’s private Fortune, and for the same Reasons, to wit, “the Man’s greater Security, and to prevent Misapplication;” nay, the Reasons would be stronger, Bodies of Men not being generally so apt to misapply their Money, as single Prodigals. The People have never complained that any such Misapplication has been made by their Representatives: On the contrary, they have shewn their Approbation of the Conduct of the Assembly in this tender Point, by long repeated annual Elections of the same Men to the same Trust in the same Office. They have always seen their Money disposed of, from time to time, for the Advantage and Honour of the Publick, or for the King’s immediate Service, and they had Reason to be contented with the Disposition. The Publick Credit has been constantly preserved, and every Man who served the Government, has been always duly and readily paid: But if this new-claimed Negative in the Proprietaries takes Place, the People will not have it in their Power to reward the Man that serves them, or even to pay the Hire of the Labourer that works for them, without the Governor’s Leave first purchased; much less will they be allowed to support an Agent in England to defend their Rights, or be able to pay the Expence of prosecuting their Complaints when oppressed. And to prevent their doing this, is, we conceive, another main View of this Instruction.
In short, it does not appear to your Committee that this extraordinary Instance of the Proprietary’s Care of the People’s Money, to prevent its being wasted by their own Representatives, was for the People at all necessary. Those Representatives themselves are a Part of the People, and must bear a Share of their Burdens. For their own Sakes, therefore, as well as to recommend themselves to the Esteem and Regard of their Constituents, it is highly probable they will execute that Trust, as they always have done, with Justice, Prudence and Frugality; with Freedom to the King’s Service, and grateful Generosity to Governors that sincerely seek their Welfare, and do not join with the Proprietaries to oppress them. But this Instruction might perhaps be necessary to extort those Grants to Governors which they have been pleased to stile Salary, and render That certain, which before depended on the Good Will of the People: For how else can the Proprietaries be sure of that Share of those Grants, which, by their private Contracts sometimes made with their Governors, is (if Report says true) to be paid to themselves?
The Proprietaries are however willing to permit the Renewal of the Eighty Thousand Pounds, which is now to sink in a few Years, and even to add Forty Thousand Pounds more, the whole to be emitted on Loan, “provided, that the Eleventh Instruction be complied with, and half the Power of applying the Interest reserved to them; and provided, that all Rents and Quitrents due, or to be due or payable to them, be always paid according to the Rate of Exchange at the Times of Payment between Philadelphia and London, or some other sufficient Provision enacted in Lieu thereof, as was done by a former Act.” Your Committee cannot help observing here, that the Proprietaries Tenderness for their own Interest appears in this Instruction much stronger than their Care for That of the People. Very great Emoluments arise to them by Emissions of Paper Money on Loan, and the Interest Money is a Tax they are clear of. They are therefore willing the Quantity should be encreased; but whatever Advantages they receive from it, they are resolved to suffer no Disadvantage from any occasional Depreciation: For they will always be paid their Rents and Quitrents, according to the Rate of Exchange between Philadelphia and London. By the original Agreements, those Rents and Quitrents were to be paid in Sterling Money (or the Value in Coin current) to the Proprietary Receivers in the Province. A Bill of Exchange, besides the Sterling Sum convey’d, includes all the Freight, Risk and Expence of conveying that Sum in Specie to London. Now we conceive the People are not, nor can in Justice or Reason be, obliged to transmit their Rents to London, and pay them there to the Proprietaries. If the Proprietaries should think fit to remove to China, they might as justly add to their Demand the Rate of Exchange between London and Canton: This therefore is Extortion, and ought never to be allowed in any future Act, nor any Equivalent made for it. For had that Equivalent been really given as a Matter of Justice, and not extorted as Purchase-Money for the Law, it would have been extended to the Rents of private Landlords, as well as those of the Proprietaries. Besides, the great Sums to be yearly remitted to them in London, for which no Returns come back to the Country, naturally tend to raise the Exchange; and even put it in the Power of their Agents to raise it occasionally, just before the periodical Times of Payment (to the great Injury of the People) and to lower it again at their Pleasure; a dangerous Power this, if no Inconvenience can arise to themselves by the Rise of Exchange! The Depreciation of Money in every Country where it happens, is a common Calamity. The Proprietary Estate, ought not to be exempt from it, at the Expence of all other Estates. There are many fixed Ground Rents, and other Rents arising in the Province belonging to the People, and due to private Estates. These Rents have as much Right to be considered, and their Deficiency, in case of Depreciation, provided for out of the Publick Funds, as those of the Proprietaries. But of these they take no Care, so their own are secured. It appears however to your Committee, that all Rents in the Country ought to be on the same Footing, with regard to any Loss by the Depreciation of its Currency, since that is less likely ever to happen which it is the Interest of all to prevent.
Your Committee now come to the Twenty-first Instruction, by the Preamble of which it is insinuated, as if Acts for Provincial Taxes had been common in this Province, and that the Proprietary’s Estate had been always exempted in such Acts; whereas the Truth is, that there never were but two or three, and those in the early Times of the Province, when the Proprietary’s Circumstances were low, his Affairs encumbered, and the Quit-rents so small, as to be insufficient for his Support, and therefore they were not only exempted from any Part of such Tax, but Duties and Licence Fees were granted to help them out. For more than Forty Years, as the Excise and Interest Money have been sufficient for Support of Government, no Provincial Taxes have been levied (in this very Instruction, a little lower, they themselves acknowledge none have been raised in their Time) and the Proprietary Estate has vastly encreased: Those Licence Fees are also vastly increased, and yet they still receive them. But that their Estate should now be exempt from Provincial Taxes, raised for the Defence of that very Estate, appears to us extreamly unreasonable. During the Distress of the Family, there was likewise a voluntary Subscription among the People to pay the Proprietary’s Passage to England: They may from thence as justly claim a Right of having their Expences borne by the Publick whenever they cross the Seas. But when those Aids were granted to the old Proprietary, he had a much better Claim to them than his Sons; for he undertook to act as an Agent and Advocate for his People, in England; to defend and secure their Rights and Privileges; not, like his Successors, to abolish and destroy them.
   *This he faithfully executed in many instances, and particularly in his Answer to the Lords of Trade’s Objections to the Act of Privileges to a Freeman, in the Year 1705; in which he informed their Lordships, that the Act was agreeable to the great Charter which all Englishmen were entitled to; and that “we went not so far (i. e. from England to America) to lose a Tittle of it.”

The Instruction farther says, That “since the Expiration of those former Laws, no Aid hath ever been granted by the Assembly to them as Proprietaries.” As Proprietaries, what Right have they to Aids? Are they not hereditary Governors of the Province? and while they have indulged themselves with an almost constant Residence in England, remote from their Country, and greatly to its Inconvenience and Prejudice, have not the Assemblies constantly supported their Deputy, sent by the Proprietaries to do what they ought themselves to have done in Person; though he was often an imperfect Deputy, restrained in those Powers which should always subsist and be present in every Government for the common Welfare? But they are pleased to say, “they have voluntarily and chearfully expended several considerable Sums of their own Money for the Advancement of the Province.” This they said likewise to a former Assembly, and the Answer was, “We are unacquainted with these Expences; let the Accounts be laid before us, and whatever Expence appears to have been made for the Service of the Province shall be allowed, and repaid with Thanks.” Those Accounts have never yet appeared; and till they do, we think they ought not to be made the Foundation of any Claim whatever.
They say farther, “That they had no Reason to suspect that the Assembly would deviate so much from the former Usage, as to pretend, by any Act of theirs, to charge the Proprietary Estate in the Province with the Burden of any Taxes.” Amazing! If the Assembly deviated from the former Usage, by taxing their own Estates, and those of their Constituents (their usual Funds failing) why should they not deviate in the same Manner in taxing the Proprietary Estate? And what are the particular Merits of this Family, that when the whole British Nation, when every Estate in the Kingdom, as well as in this Province, is taxed, towards the Recovery and Defence of their Estate in Pennsylvania, that very Estate alone should be exempted, and they so confident of its Right to an Exemption, as to have no Reason to suspect the Assembly would attempt to tax it?
But it seems “the Assembly have represented them in an untrue Light, as if unwilling to assist the Publick, by contributing towards the Defence of the Country, tho’ no Application had ever once been made to them for that Purpose.” How far they are placed in an untrue Light on this Account, will, we presume, appear before we finish this Report. It appears too, by a Report of a former Committee. They likewise say, “no Application was ever once made to them for their Assistance towards the Defence of the Country.” Heretofore it was thought the Country was best defended by maintaining Peace and a good Understanding with the Indians. This was done from Year to Year by expensive and repeated Presents. The Proprietary reaped great Advantages from this good Understanding and these Presents, in his Bargains with the Indians for Lands. The Expences grew yearly more and more heavy, and repeated humble Applications were made to the Proprietaries, that they would be pleased to bear a Part, but without Success. They vouchsafed indeed an Answer to the last Application, but it was to reject it with the utmost Pride and Scorn, claiming an inherent Right of Exemption of their Estate from all publick Charges whatsoever, in virtue of their being Governors as well as Proprietaries. And the Sixty Thousand Pound Bill is called an Attempt of the Assembly by “an Act of theirs,” to charge the Proprietary Estate, as if they had presumed to do it alone by their own Authority. The Assembly could not possibly think of taxing the Proprietary Estate, without the Consent of the Proprietaries by their Deputy; the Bill was therefore another humble Application to the Proprietaries for their Consent to a Thing so reasonable; and the very Stile of it was, “we pray that it may be enacted.” But that Prayer could not be granted, though the Province was on the Brink of Ruin. And yet, it seems the Proprietaries were not “unwilling;” though their Deputy declared they had expresly restrained him even by the Words of his Commission! The Bill however is stigmatized with the Character of “most unjust and extraordinary.” Thus it is, when Men judge in their own Cases. These Gentlemen think it unjust to tax their Estates, though all the World thinks otherwise. As Provincial Taxes had not been usual, it might be so far extraordinary; but the Mode of Taxation was by no Means extraordinary, being the same with that of raising our County Rates and Levies, long used and approved by the Province. And the Taxing of Proprietary Lands is used both in New-Jersey and Maryland; and located unimproved Lands have formerly been taxed in this Province. Had such been taxed every where from the first Settlement of America, we conceive it would have tended to the Increase of the Inhabitants, and the greater Strength of the Colonies; for then such immense Quantities of Land would not have been monopolized and lain dormant, but People would more easily have obtained Settlements, and been seated closer together.

But the Proprietaries would have it understood, that it is not for their own Sake only, that they object to the Fifty Thousand Pound Bill which was refused, or the Sixty Thousand Pound Act that passed. They are tenderly concerned for the Estates of others. No Part of the Lands of a Delinquent, who refuses or neglects to pay his Tax, ought, in their Opinion, to be sold for Payment; though Lands in America are by Act of Parliament made liable to be sold for Discharge of Debts, and were almost always so here by the Laws of this Province. If Lands, or Parts of Land, may be sold to satisfy private, why not publick Debts? And though it be unusual in England, it has long been the Practice, as we are informed, in several of the Colonies, particularly in New-England. But they say, “a Tax of One Shilling in the Pound on the whole Value, is what never was laid, nor can possibly be paid, in any Country.” Strange! May not a Country in imminent Danger give a Twentieth Part of their Estates to save the other Nineteen? Is it impossible even to give a Half, or three Fourths, to save the other Half or Quarter? May they not even give Nineteen Parts to save the Twentieth? The Proprietary’s Gift of Five Thousand Pounds, they afterwards say, is twenty times more than their Tax, if fairly and equally assessed, could by that Bill have amounted to. If so, it is possible to give the whole twenty Parts. But it has always been understood, that Estates are not to be taxed to the full Value they might singly sell for. In the same Bill it was provided, that located unimproved Lands should not be valued in the Rates at more than Fifteen Pounds per Hundred Acres; when ’tis well known, that the Proprietary’s lowest Price for wild Land on the Frontiers is Fifteen Pounds Ten Shillings, per Hundred; and that the located unimproved Lands in their Manors, are, some of them, valued at Three or Four Hundred Pounds per Hundred; they may therefore well say, that “if that Tax had been FULLY assessed, it must have amounted to many times the Sum;” but then their next Assertion is somewhat inconsistent, viz. That the Bill laying this Tax was “most unjustly calculated for the Purpose of putting it in the Power of the Assessors to tax the Proprietary Estates up to the full Value, and to ease other Persons, by taxing them so lightly as only to make up the Residue of the Fifty Thousand Pounds, in which Case, much the greatest Part of the Burden might have been laid on the  Proprietary Estates alone.” The Value of the Proprietary Estate has long, for prudential Reasons, been kept a profound Secret; and the Proprietaries have lately given Five Thousand Pounds rather than submit it to the Enquiry of the Assessors. But your Committee conceive some Light may be obtained on that Head, from this Part of the Instruction compared with the Fifty Thousand Pound Bill. By that Bill their wild unsurveyed, or unlocated Lands, which are many Millions of Acres, were not to be taxed at all, though they never sell any of them for less than Fifteen Pounds Ten Shillings, per Hundred Acres. Their taxable Estate consists chiefly in located (though uncultivated) Tracts and Manors, and in the reserv’d Quitrents arising from the Lands they have sold. These Manors and Tracts are generally choice, being of the best Lands, pick’d out of every new Purchase from the Indians, by their Surveyors, before the Office is opened, and laid by for a Market, not to be disposed of till all the surrounding Lands are sold and settled. This has increased their Value prodigiously, so that they are now, one with another, valued at more than Three Hundred Pounds per Hundred: Yet by the Bill, they were not to be taxed as worth more than Fifteen Pounds per Hundred. And they own, that by the same Bill, “their Quitrents were to be taxed in the same Manner as other Estates,” consequently as great an Abatement to be made in the Valuation. And yet by this same Bill, under this very moderate Valuation of their Estate, they say it would have been in the Power of the Assessors to have laid much the greatest Part of the Burden on their Estates alone. Now, much the greatest Part of Fifty Thousand Pounds may be Forty Thousand Pounds, but we will say (for Moderation’s Sake) it is only Thirty Thousand Pounds, and that Sum might have been raised by that Bill, on the Proprietary Estates, in two Years, by a Tax of One Shilling in the Pound, i. e. Fifteen Thousand Pounds per Annum. The Shillings in Fifteen Thousand Pounds are Three Hundred Thousand, consequently their Estates at that low Valuation are worth Three Hundred Thousand Pounds. But if you multiply that Valuation by 20, to bring it nearer the Truth, those Estates must amount to Six Millions, exclusive of their wild Lands as aforesaid. If this Computation be too high, they may be able hereafter to shew its Mistakes. At present, we conceive the Consequences fairly drawn from Facts and their own Premises. And yet this their enormous Estate is, by their Instructions, to be exempted, while all their Fellow Subjects groan under the Weight of Taxes for its Defence! it being the first attacked in the present War, and Part of it on the Ohio, the Prize contended for by the Enemy. For though they, towards the End of this Instruction, pretend to be “most ready and willing to bear a just Proportion along with their Tenants in any necessary Tax for the Defence of the Province,” yet this appears clearly to be a mere Pretence, since they absolutely except their Quitrents, and their located unimproved Lands, their Fines, and the Purchase-Monies they have at Interest; that is, in a Manner, their whole Estate, as your Committee know of little they have left to be taxed, but a Ferry-house or two, a Kitchen, and a Dog Kennel.
But unimproved Lands should not, in our Proprietaries Opinion, pay any Taxes, because “they yield no annual Profit.” This may deceive People in England (where the Value of Land is much at a Stay) as they are unacquainted with the Nature of Landed Estates in growing Plantations. Here new Lands, without Cultivation, without Fencing, or so much as cutting down a Tree, being reserved and laid by for a Market till the surrounding Lands are settled, improve much more in yearly Value even than Money at Interest upon Interest. Thirty Years ago, the best and richest Lands near the Proprietary’s Conestogoe Manor, were worth and sold for about Forty Pounds per Hundred Acres. That Manor was then laid out and reserved, containing near Seventeen Thousand Acres: And now the Lands of that very Manor, which, though so long located, have never yet been cultivated, will sell for Three Hundred and Fifty Pounds per Hundred Acres; which is near Nine for One, or Eight Hundred per Cent. Advance! Can an Estate thus producing Twenty-five per Cent. per Annum on the prime Cost, be, with any Propriety, called “an Estate yielding no annual Profit?” Is it not a well known Practice in the Colonies, to lay out great Sums of ready Money for Lands, without the least Intent of Cultivation, but merely to sell them again hereafter? Would People follow this Practice if they could not make more Profit of their Money in that Way than by employing it in Improvement of Land, in Trade, or in putting it to Interest, though Interest in the Plantations is from Six to Ten per Centum? Does not such Land, though otherwise unimproved, improve continually in its Value? How mean and unjust is it then, in these Gentlemen, to attempt to conceal the Advantages of this Kind of Estate, and screen it from Taxes, by lurking under the ambiguous and deceitful Terms, of unimproved Lands, and Lands yielding no annual Profit?
Meanly unjust indeed, in this Instance, do they appear to your Committee; who cannot but observe, that the Proprietaries, knowing their own Inclinations to screen their own Estates, and load those of the People, from thence suspected the People might be equally unjust, and intend, by the Fifty Thousand Pound Bill, to ease their Estates, and load those of the Proprietaries. “The Bill, say they, appears to us to be most unjustly calculated, for the Purpose of putting it in the Power of Persons, wholly chosen by the People, to tax our Estates up to the full Value therein mentioned, and to ease other Persons by taxing them so lightly, as only to make up the Residue that might be wanted to complete the Fifty Thousand Pounds. In which Case the Persons chosen by the People might have laid by much the greatest Part of the Burden upon our Estates alone.” Had they intended to raise much the greatest Part of the Tax of Fifty Thousand Pounds on the Proprietaries Estate, would the House so readily have accepted of Five Thousand Pounds in Lieu of their Share of that Tax? But why this Suspicion of the Assembly? What Instance of Injustice can the Proprietaries charge them with, that could give Ground for such a Supposition? If they were capable of such an Intention, and an Endeavour to get Iniquity established by a Law, must they not be the most unjust and dishonest of Men? The Assessors, it is true, are chosen by the People; they always were so by our Laws; and let a Man’s Estate be ever so great, he has but one Vote in the Choice of them: But have the Proprietaries no Friends in their Province? What is become of all their Dependants and Expectants; those in Place, or hoping for Places; the Thousands in their Debt; the Mortgagors at their Mercy? Will none of these, out of Love, or Hope, or Fear, vote for honest Assessors, that may take Care the Proprietary is not oppressed by the Weight of an unjust Tax? Could the Assembly be certain, that the whole People were so wicked, as to join in chusing and trusting Setts of dishonest Assessors, merely to wrong the Proprietary? Are there no Laws in the Province against Perjury? Are not the Assessors by Law to be sworn or affirmed to assess themselves and all others impartially; and have they not always been chosen as Men of Note for Probity and Justice? What a dark Prospect must a Man’s own Heart afford him, when he can from thence form such Ideas of the Hearts of a whole People! A People famous throughout the World, for the Justice and Equity of their Laws, the Purity of their Manners, their Humanity and Hospitality to Strangers, their Affection to their late honoured Proprietary, their Faithfulness in their Manufactures and Produce, and Uprightness in all their Dealings! and to whose Virtue and Industry these very Gentlemen owe all their present Greatness!
The Proprietaries are pleased farther to say, “That the Laying Taxes on the real Value of the Fee-simple, and the Sale of Land for the Payment of Taxes, are contrary to the Laws and Statutes of Great-Britain.” Your Committee cannot find that any Laws or Statutes were ever made in Great-Britain to regulate the Mode of laying Taxes in the Plantations; and if there are none such, our Bill could not be contrary to what never existed. In Virginia the Taxes are laid on Slaves, and paid in Tobacco; and every Colony has its own Mode of Taxation, suited to its own Circumstances, almost all different from each other as well as from that used in England. But different from, and contrary to, we conceive to be distinct and different Things; otherwise many of our Laws, even those which have been approved at Home, and received the Royal Assent, are contrary to the Laws of England. But as we said before, the Laws of England themselves, make Lands liable to pay Debts in the Colonies, and therefore to sell them, or a Part of them, to pay publick Debts, is not contrary to, but conformable with, the Laws of England.
But the Proprietaries “cannot find that the Quitrents reserved to the Crown—in any of the other American Colonies, have ever been taxed towards the Raising any Supplies granted in those Colonies; and indeed those Quitrents are generally so small (meaning the King’s Quitrents, we suppose, for their own surely are large enough) that little or no Land Tax would be due or payable on them, if arising in Great-Britain, &c.” If your Committee are rightly informed, the King’s Quitrents in the other Colonies, are applied to publick Purposes, generally for the Service of the Colony that raises them. When our Proprietaries shall think fit to apply those arising here in the same Manner, we believe no Assembly will attempt to tax them. The Smallness of the Parts, we cannot conceive to be a good Reason for not taxing the Whole. Where every Man worth less than Twenty Shillings a Year is exempt from Taxes, he who enjoys a Thousand a Year might, as well as our Proprietaries, plead to be excused, for that his Income is only Twenty Thousand Shillings, each of which Shillings is far within the Sum exempted by Law. In the whole, tho’ what arises from each Estate be no great Sum, their Quitrents must amount to a very great Revenue; and their speaking of them in the diminutive Terms of very small Quitrents or Acknowledgments, is only to amuse and deceive. They are Property; and Property should pay for its own Preservation. They ought therefore to be taxed to the Defence of the Country. The Proprietaries indeed say, a Land Tax was unnecessary, as there are many other Ways of raising Money. They would doubtless chuse any Way in which their Estate could not be included. But what are those many other Ways? Britain, an independent State, can lay infinite Duties, on all foreign Wares, and imported Luxuries. We are suffered little foreign Trade, and almost all our Superfluities are sent us from Britain itself. Will she permit us to discourage their Importation by heavy Imposts? or to raise Funds by taxing her Manufactures? A Variety of Excises and Duties serve only to multiply Offices and Officers, and to make a Part of the People pay for another Part who do not chuse to pay. No Excise or Duty, was ever a fair and equal Tax on Property. The fairest, as the Proprietaries themselves have acknowledged, is a Poundage on all real and personal Estate, according to its Value.
We are now to hear of the Generosity of the Proprietaries, who, as they say, “were so far from desiring not to contribute to the Defence and Support of His Majesty’s Rights and Dominions, that immediately on the first Notice of the Defeat of General Braddock, they had sent over an Order upon their Receiver-General, to pay Five Thousand Pounds as a free Gift towards the Defence of the said Province.” We may presume to ask, why, when they knew the Assemblies were continually worried to give Money, and the Bills in which it was offered as constantly rejected; why did they not unmanacle their Governor, and at the same Time set an Example of Zeal for the common Cause by a generous Gift on their Part, before they heard of that Defeat? why not as soon as they knew he was sent to America? Why not on Washington’s Defeat, or before his first Expedition, as soon as ever their Province was attacked, and they learnt that the Enemy had built a Fort in it? But the Truth is, the Order was sent, not immediately on the News of Braddock’s Defeat; the Date of the Order will show that it was a Month after that News arrived in England. But it was immediately after they had Advice, that the Governor had refused a Grant of Fifty Thousand Pounds to the Crown for the Defence of the Proprietaries Province, because their Estate was taxed in the Bill, alledging Restrictions from them on that Head; against which all the World exclaimed, and an universal Odium was falling on their Heads, and the King’s Wrath justly dreaded; then it was, that the boasted Order issued. And yet, as soon as their Fears subsided, it was sincerely repented, and every underhand Step taken to get the Act, in which their Gift was fixed, disapproved at Home; tho’ if they had succeeded, when the Bills emitted were abroad, and in the Hands of the Publick, many of the poor Soldiers, who had received them in Pay for their Services, would have been ruined, and Multitudes of others greatly injured. And after all, this Free Gift, to be immediately paid, is not yet paid, though more than a Year is elapsed since the Order was given; and Contracts, entered into by the Commissioners in Confidence of receiving that Money, are yet unsatisfied, to the Loss and Disappointment of many, and great Detriment to the Service.
However, if we will have a Land Tax, they are pleased to form a Bill for us, or at least to direct what Clauses shall be in, and what shall not be in it, thus violating the most essential Right of the Commons in a British Constitution!—and with this particular Injunction, that the Tax shall be laid for no more than one Year; and shall not exceed Four Shillings in the Pound on the Income; which, estimating Estates at twenty Years Purchase, is about a Fifth of a Twentieth, or, in plainer Words, a hundredth Part of the Value. Perhaps this may be well enough in Times of Tranquility; but when a Province is invaded, must it be given up to the Enemy, if a Tax of the hundredth Penny is not sufficient to save it? Yes, that is our present Situation; for the Proprietaries Instructions are, it seems, unalterable. Their Governor is bound to observe and inforce them, and must see the King’s Province perish before his Eyes, rather than deviate from them a single Tittle. This we have experienced within a few Days, when Advantage being cruelly taken of our present unhappy Situation, the prostrate Condition of our bleeding Country, the Knife of the Savages at her Throat, our Soldiers ready to mutiny for want of Pay and Necessaries, our People flying in Despair from the Frontier for want of Protection, the Assembly was compelled (like Solomon’s true Mother) to wave her Right, to alter our Money-Bills, abridge our free Grant to the Crown by one Half, and, in short, to receive and enact a Law not agreeable to our Judgments, but such as was made for us by the Proprietary Instructions, and the Will and Pleasure of the Governor’s Council; whereby our Constitution and the Liberties of our Country are wounded in the most essential Part, and even violated and destroyed. We have Reason to confide, however, in the Justice of our Sovereign and a British Parliament, that this Tyranny shall not long subsist; and we hope no Time will be lost in making the proper Application.
In fine, we must say, in Justice to the House, that the Proprietary’s Charge against the Assembly, as “being inclined by their Authority to tax the Proprietary Estate disproportionately, &c.” is, to our Knowledge, groundless and unjust. They had as little Inclination as Authority to wrong him. They have not, it seems, Authority enough to oblige him to do Justice. As to their Inclination, they bear, every one of them, and maintain, the Character of HONEST Men. When the Proprietaries shall be truly willing to bear an equitable Part of the Publick Burden; when they shall renounce their exorbitant Demand of Rent as the Exchange shall then be; make Restitution of the Money which they have exacted from the Assemblies of this Province, and sincerely repent of their Extortion, they may then, and not till then, have some Claim to the same noble Title.
